                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MATTHEW R. PEREZ,                                   Case No. 18-cv-04856-SI
                                   8                    Plaintiff,
                                                                                             ORDER OF SERVICE
                                   9              v.
                                                                                             Re: Dkt. No. 1
                                  10     R. BINKELE, et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Matthew Robert Perez, an inmate currently housed at Salinas Valley State Prison, filed this

                                  14   pro se prisoner's civil rights action under 42 U.S.C. § 1983. The complaint is now before the court

                                  15   for review pursuant to 28 U.S.C. § 1915A.

                                  16

                                  17                                             BACKGROUND

                                  18          Matthew Perez was suspected of having obtained contraband from his girlfriend through a

                                  19   contact visit. In this action, he complains about the efforts of prison officials and others to retrieve

                                  20   that contraband. The complaint alleges the following:

                                  21          Events on July 31, 2016: Investigative service unit (ISU) officers Franco and Salgado

                                  22   reported that they saw Perez’s girlfriend pass an unknown object about two inches in length from

                                  23   her mouth to Perez’s mouth while kissing him during visitation hours at Salinas Valley State Prison

                                  24   on July 31, 2016.

                                  25          The administrative officer of the day authorized Perez to be put on contraband watch. Perez

                                  26   was strip-searched, including having his oral and anal cavities searched; no contraband was found.

                                  27   He then was evaluated by medical staff and given the option of being x-rayed to determine if there

                                  28   was contraband in him or providing three clean bowel movements while under contraband watch.
                                   1   Perez chose the latter. Chief Deputy Warden Binkele authorized a hand isolation device to be used

                                   2   during the contraband watch.1 Perez was put in a makeshift holding cell that had overhead lights

                                   3   that remained on for the duration of his stay, a two-foot bench, and no working toilet or sink. Perez’s

                                   4   boxer shorts were taped at the waist and thighs, and he was put in a jumpsuit that also was taped

                                   5   around the ankles, waist and arms. He also was in waist restraints and in the hand isolation devices.

                                   6          Perez, who has an eye disease necessitating medication and hard contact lenses, asked for

                                   7   his medication as well as his contact lenses and contact lens solution (collectively referred to by him

                                   8   as his “medical appliances,” id. at 10). A correctional officer said he would look into the matter.

                                   9          At about 2:30 p.m., ISU officers Salgado and Franco visited Perez and tried to get him to

                                  10   confess to possessing drugs. They threatened him that he might die in the cell if the drugs in him

                                  11   were not wrapped correctly. Perez declined to speak, except to invoke his right to remain silent and

                                  12   request his medical appliances and medication, which the officers disregarded.
Northern District of California
 United States District Court




                                  13          At about 9:00 p.m., Perez was given a mattress, but no blanket. Docket No. 1 at 10. He also

                                  14   was given his medication and medical appliances. Perez used the medication and removed his

                                  15   contact lenses.

                                  16          Events on August 1, 2016: A nurse visited at about 7:00 a.m. and took away the medications

                                  17   and medical appliances over Perez’s protests. She returned them a half hour later saying that the

                                  18   doctor said Perez was allowed to have them. One of the contact lenses was missing, and the nurse

                                  19   denied that she had done anything wrong. (It was three months before the lens that “negligently”

                                  20   had been lost was replaced. Id. at 24.)

                                  21          At about 10:00 a.m., ISU officers Salgado, Franco and Peffley visited Perez and tried to get

                                  22   him to confess to possessing drugs. Peffley violently lifted Perez to his feet by his waist chains and

                                  23   shook the restraints. The ISU officials returned about 15 minutes later and put on another jumpsuit

                                  24   backwards over the one he was wearing and taped the jumpsuit very tightly around his waist, legs

                                  25   and arms before replacing the waist restraints. Later Perez complained to an officer on duty the tape

                                  26
                                  27
                                              1
                                                 The complaint does not describe the “hand isolation device.” One case described the hand
                                       isolation devices as resembling golf club covers. See Fletcher v. Swarthout, 2016 WL 6135870, *2
                                  28   (E. D. Cal. 2106).

                                                                                         2
                                   1   was too tight, but obtained no relief.

                                   2          Events on August 2, 2016: At about 7:30, Perez informed a correctional officer that he had

                                   3   no feeling in his legs due to the tightly wrapped tape around his waist and legs. The officer removed

                                   4   the clothing and tape to reveal that Perez’s legs were turning purple. ISU officer Peffley arrived

                                   5   and said “that’s what he gets” when the officer told him he cut off the tape that had been cutting into

                                   6   Perez’s legs. The correctional officer provided fresh underclothing, re-taped up Perez’s shorts and

                                   7   jumpsuits, and re-applied the waist restraints and hand isolation devices.

                                   8          Later that afternoon, ISU officers Peffley and Wilson put leg restraints on Perez without

                                   9   explanation. The leg restraints were authorized by warden Binkele.

                                  10          At about 9:00 a.m., Perez “collapsed while showering.” Id. at 13. He attributes his collapse

                                  11   to the conditions of confinement. He was taken in an ambulance to the correctional treatment center

                                  12   and “given a shot of ‘Narcan’ for a drug overdose even though [he] expressly stated these symptoms
Northern District of California
 United States District Court




                                  13   had no relation to any type of drug overdose.” Id. He next was taken by ambulance to Natividad

                                  14   Medical Center where he received treatment while in restraints and his clothes taped shut. Warden

                                  15   Binkele authorized a 72-hour extension of the contraband watch.

                                  16          Events on August 3, 2016: At about 1:00 p.m., ISU officers Salgado and Franco attempted

                                  17   to coerce Dr. Laico at Natividad Medical Center to order x-rays. She declined and instead ordered

                                  18   urinalysis testing and laxatives, and had Perez admitted overnight for observation. Over the next

                                  19   day, Perez provided seven bowel movements, all of which were negative for contraband.

                                  20          Events on August 4, 2016: Perez was released from the hospital and returned to Salinas

                                  21   Valley. He was returned to the contraband watch cell, despite his demands to be released from

                                  22   contraband watch. Later that night, ISU officers Franco and Salgado again tried to get him to

                                  23   confess and threatened him. Perez remained silent.

                                  24          Events on August 5, 2016: Perez refused ISU lieutenant Moore’s request to submit to x-

                                  25   rays. Lt. Moore then said that a search warrant would be obtained. At about 5:12, Perez was taken

                                  26   to Natividad Medical Center.

                                  27          At the hospital, Perez was dragged by the ISU officers into the emergency room and strapped

                                  28   to a gurney by ISU officers Peffley and Salgado, under the supervision of lieutenant Moore. X-rays
                                                                                         3
                                   1   and CT-scans then were done against Perez’s wishes.

                                   2            About ten minutes later, nurse Jane Doe SBC attempted to give Perez an IV in his arm. The

                                   3   needle stick was painful, and it took her 3-4 attempts to succeed. Perez then felt burning pain in his

                                   4   arm and his vein swelled up from the IV drip because blood flow in his arm was constricted by the

                                   5   tape wrapped around his arm to secure the jumpsuit.

                                   6            About 25 minutes later, Dr. Jeffrey Bass talked to lieutenant Moore and said he saw “‘five

                                   7   foreign bodies’ in the plaintiff’s ‘anal cavity’ that were ‘unobstructed’ and ‘would be able to come

                                   8   out on [] their own.” Id. at 19. Dr. Bass refused the request of lieutenant Moore to physically

                                   9   remove the objects due to medical risks, even though Moore said he had a search warrant that

                                  10   authorized the removal of foreign bodies. Dr. Bass prescribed a laxative to “‘let nature take its

                                  11   course’” and the objects would come out naturally. Id. at 20.

                                  12            About 15 minutes later, nurse Jane Doe SBC entered the room with large containers of
Northern District of California
 United States District Court




                                  13   laxatives and began pouring the liquid into Perez’s mouth, telling him he needed to continue

                                  14   drinking the laxative, cup by cup, until all of the dose was gone. (Perez apparently would not or

                                  15   could not drink on his own because he was in restraints.) When he said he was not ready for more

                                  16   after the first cup, the nurse left and returned a few minutes later to administer another cup; this

                                  17   process was repeated at least seven times in ten minutes. Eventually, Perez said he could drink no

                                  18   more without throwing up. When the nurse left and the sleep-deprived Perez closed his eyes, ISU

                                  19   officer Peffley yelled at him to try to keep him awake.

                                  20            Nurse Jane Doe SBC returned to see what the noise was about and gave the laxative to

                                  21   Peffley to administer to Perez. Peffley then “began forcibly pouring the laxative into the plaintiff’s

                                  22   mouth until the plaintiff began coughing and choking on the liquid.” Id. at 22. He did this 6-7

                                  23   times.

                                  24            Events on August 6, 2016: Lieutenant Moore advised his officers that the hospital was not

                                  25   going to admit Perez overnight and that he would need to be taken back to Salinas Valley. Moore

                                  26   also learned, however, that the chief medical officer would not allow Perez back to the prison in his

                                  27   current condition. Moore then spoke with nurse Jane Doe SBC.

                                  28
                                                                                         4
                                   1             Nurse Jane Doe SBC then came into the room and told Perez that she would administer

                                   2   enemas for him. Perez protested. ISU officers Salgado and Peffley then grabbed Perez, pulled off

                                   3   his clothes and bent him over the table while nurse Jane Doe SBC administered enemas without

                                   4   lubrication. This tore Perez’s anus and caused it to bleed. The enemas and subsequent bowel

                                   5   movements were performed in front of a room full of officers, some female. Once it was determined

                                   6   that Perez was “contraband free,” he was returned to Salinas Valley. Id. at 24.

                                   7

                                   8                                               DISCUSSION

                                   9             A federal court must engage in a preliminary screening of any case in which a prisoner seeks

                                  10   redress from a governmental entity or officer or employee of a governmental entity. See 28 U.S.C.

                                  11   § 1915A(a). The court must identify any cognizable claims, and dismiss any claims which are

                                  12   frivolous, malicious, fail to state a claim upon which relief may be granted, or seek monetary relief
Northern District of California
 United States District Court




                                  13   from a defendant who is immune from such relief. See id. at § 1915A(b)(1),(2). Pro se complaints

                                  14   must be liberally construed. See Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010).

                                  15             To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two elements: (1) that a

                                  16   right secured by the Constitution or laws of the United States was violated, and (2) that the violation

                                  17   was committed by a person acting under the color of state law. See West v. Atkins, 487 U.S. 42, 48

                                  18   (1988).

                                  19             The complaint raises issues in three different areas: (1) whether a hearing necessary before

                                  20   contraband watch commenced; (2) whether a contraband watch generally violates the inmate’s

                                  21   rights; and (3) whether the manner in which this particular search for contraband was conducted

                                  22   violated the inmate’s rights. Only the third area gives rise to possible claims.

                                  23             Perez had no federally protected right to due process before the contraband watch began.

                                  24   “An investigative contraband watch is the type of condition that is ordinarily contemplated by the

                                  25   sentence imposed.” Chappell v. Mandeville, 706 F.3d 1052, 1063 (9th Cir. 2013). A temporary

                                  26   contraband watch does not rise to the level of an extreme change in the condition of confinement so

                                  27   as to give rise directly to a claim under the Due Process Clause and does not amount to an “atypical

                                  28   and significant hardship.” See id. at 1063-65 (citing Sandin v. Conner, 515 U.S. 472 (1995) and
                                                                                          5
                                   1   concluding that defendants were entitled to qualified immunity due to absence of clearly established

                                   2   law on point). The placement of Perez on contraband watch for seven days without a hearing did

                                   3   not violate due process.

                                   4          A contraband watch does not per se violate an inmate’s constitutional rights. In Chappell v.

                                   5   Mandeville, 706 F.3d 1052 (9th Cir. 2013), the Ninth Circuit held that correctional officers involved

                                   6   in a California inmate’s week-long contraband watch were entitled to qualified immunity because

                                   7   there was no clearly established law that such placement violated the Eighth Amendment. That

                                   8   inmate was, among other things, put in double clothing and waist chains, kept in a cell under constant

                                   9   lighting, and had his bodily functions monitored. Since Chappell, the Ninth Circuit has not ruled

                                  10   whether the contraband watch program is unconstitutional. See, e.g., Hinkley v. Vail, 616 F.App’x

                                  11   274, 274 (9th Cir. 2015) (defendants entitled to qualified immunity on 4th and 14th Amendment

                                  12   claims “because it would not have been clear to every reasonable prison official that placement in
Northern District of California
 United States District Court




                                  13   an 84-hour contraband watch and warrantless searches for contraband, after discovery of contraband

                                  14   following an extended family visit were unlawful”).          The constitutionality of the CDCR’s

                                  15   contraband watch in general remains as unsettled today as it did at the time of the contraband watch

                                  16   used in Chappell . Because of this, defendants have qualified immunity against a claim for the

                                  17   simple placement of Perez on contraband watch. The claims based on the placement of Perez on

                                  18   contraband watch are dismissed. See 28 U.S.C. § 1915A(b)(2) (court may dismiss any part of the

                                  19   complaint that “seeks monetary relief from a defendant who is immune from such relief”). This

                                  20   dismissal includes the claims against assistant warden Binkele, who allegedly authorized the

                                  21   extension of the contraband watch, the use of leg restraints and the use of hand isolation devices.

                                  22   Concluding that the contraband watch program does not per se support liability for defendants does

                                  23   not fully resolve the matter because much of the complaint concerns the particular ways in which

                                  24   some defendants attempted to get the contraband while Perez was on contraband watch.

                                  25          The complaint states cognizable claims against the ISU officials (Moore, Salgado, Franco,

                                  26   and Peffley) as well as Dr. Bass and nurse Jane Doe for Fourth Amendment violations based on

                                  27   their activities on August 5-6, 2016. The Fourth Amendment requires that a nonconsensual physical

                                  28   search of a suspect’s body be reasonable. See George v. Edholm, 752 F.3d 1206, 1217-18 (9th Cir.
                                                                                         6
                                   1   2014) (forced sedation, anoscopy, intubation, and bowel evacuation to remove a baggie of cocaine

                                   2   base from arrestee’s rectum); cf. Rochin v. California, 342 U.S. 165 (1952) (police conduct which

                                   3   involved forcing the mouth of a suspect open to retrieve swallowed pills and then forcibly pumping

                                   4   his stomach violated due process). Liberally construed, cognizable Fourth Amendment claims are

                                   5   stated against these defendants for their alleged participation in causing Perez to be unwillingly

                                   6   subject to x-rays, CT-scans, laxatives, and enemas used to retrieve contraband it was believed he

                                   7   had swallowed.

                                   8          An Eighth Amendment claim is stated against ISU officials Moore, Salgado, Franco, and

                                   9   Peffley for causing Perez to be subjected to constant lighting during the contraband watch. See

                                  10   Grenning v. Miller-Stout, 739 F.3d 1235 (9th Cir. 2014) (summary judgment based on qualified

                                  11   immunity should not have been granted to prison officials where inmate-plaintiff presented evidence

                                  12   that he was exposed to constant lighting for 13 days). The allegation that the ISU officials
Northern District of California
 United States District Court




                                  13   supposedly controlled the contraband watch plus the allegation of continuous lighting therein are

                                  14   adequate, when liberally construed, to link them to this Eighth Amendment claim.

                                  15          A claim is not stated against ISU officials Salgado and Franco for allegedly applying the

                                  16   tape too tightly to Perez’s body because there are no allegations that they were aware that the tape

                                  17   was too tight. The Eighth Amendment imposes duties on prison officials to provide prisoners with

                                  18   the basic necessities of life, such as food, clothing, shelter, sanitation, medical care, and personal

                                  19   safety. See Farmer v. Brennan, 511 U.S. 825, 832 (1994). A plaintiff alleging that conditions of

                                  20   confinement amount to cruel and unusual punishment prohibited by the Eighth Amendment must

                                  21   satisfy a two-prong test. Wilson v. Seiter, 501 U.S. 294, 298 (1991). First, a plaintiff must satisfy

                                  22   an objective test showing that “he is incarcerated under conditions posing a substantial risk of

                                  23   serious harm.” Farmer, 511 U.S. at 834. In determining whether a deprivation of a basic necessity

                                  24   is sufficiently serious to satisfy the objective component of an Eighth Amendment claim, courts

                                  25   consider the circumstances, nature, and duration of the deprivation. See Johnson v. Lewis, 217 F.3d

                                  26   726, 731 (9th Cir. 2000). Second, the plaintiff must show that the prison official inflicted the

                                  27   deprivation with a “sufficiently culpable state of mind,” that is, with “deliberate indifference” to his

                                  28   health or safety. Farmer, 511 U.S. at 834. The deliberate indifference standard requires that the
                                                                                          7
                                   1   official know of and disregard an excessive risk to inmate health or safety. See id. at 837. The

                                   2   official must both be aware of facts from which the inference could be drawn that a substantial risk

                                   3   of serious harm exists, and he must also draw the inference. See id. Assuming arguendo that tightly

                                   4   taped underwear and a jumpsuit amount to an objectively sufficiently serious condition, Perez does

                                   5   not allege that he told defendants or they otherwise were actually aware that that the tape was too

                                   6   tight on him. The allegation that Peffley was told that the tape was too tight also does not show

                                   7   deliberate indifference because, by the time he was told of that, the tight tape already had been

                                   8   removed. See Docket No. 1 at 12.

                                   9          A claim is not stated based on the loss of Perez’s contact lens by a prison nurse. Allegations

                                  10   that a plaintiff has been deprived of his property negligently or intentionally without a pre-

                                  11   deprivation hearing do not state a due process claim under § 1983 if the deprivation was random

                                  12   and unauthorized, see Parratt v. Taylor, 451 U.S. 527, 535-44 (1981) (state employee negligently
Northern District of California
 United States District Court




                                  13   lost prisoner’s hobby kit), overruled in part on other grounds, Daniels v. Williams, 474 U.S. 327,

                                  14   330-31 (1986); Hudson v. Palmer, 468 U.S. 517, 533 (1984) (intentional destruction of inmate’s

                                  15   property), because California provides an adequate state post-deprivation remedy, see Zinermon v.

                                  16   Burch, 494 U.S. 113, 128-29 (1990) (where state cannot foresee and therefore provide meaningful

                                  17   hearing prior to deprivation, statutory provision for post-deprivation hearing or common law tort

                                  18   remedy for erroneous deprivation satisfies due process). The allegation that a nurse negligently lost

                                  19   one of Perez’s contact lenses shows a random and unauthorized property deprivation that is not

                                  20   actionable under § 1983.

                                  21          A claim is not stated against the ISU officials for their allegedly threatening comments to

                                  22   Perez during the contraband watch. Verbal harassment alone is not actionable under 42 U.S.C.

                                  23   § 1983. See Freeman v. Arpaio, 125 F.3d 732, 738 (9th Cir. 1997), overruled in part on other

                                  24   grounds by Shakur v. Schriro, 514 F.3d 878, 884-85 (9th Cir. 2008); Oltarzewski v. Ruggiero, 830

                                  25   F.2d 136, 139 (9th Cir. 1987) (directing vulgar language at prisoner does not state constitutional

                                  26   claim); Burton v. Livingston, 791 F.2d 97, 99 (8th Cir. 1986) (“mere words, without more, do not

                                  27   invade a federally protected right”).

                                  28
                                                                                        8
                                   1          Finally, the defendant identified as nurse Jane Doe SBC presents a problem. Although the

                                   2   use of Doe defendants is acceptable to withstand dismissal of the complaint at the initial review

                                   3   stage, using Doe defendants creates its own problem: those persons cannot be served with process

                                   4   until they are identified by their real names. The court will not stall this action while Perez tries to

                                   5   learn the name of nurse Jane Doe SBC. Rather, Perez must promptly take steps to discover her true

                                   6   name and provide that information to the court in an amendment to his complaint so that she may

                                   7   be served with process. The burden remains on Perez; the court will not undertake to investigate

                                   8   the names and identities of unnamed defendants. Perez must provide the true name and identity of

                                   9   nurse Jane Doe within 120 days of the date of this order or she will be dismissed without prejudice

                                  10   to him filing another action against her.

                                  11

                                  12                                               CONCLUSION
Northern District of California
 United States District Court




                                  13          1.      Liberally construed, the complaint states a cognizable § 1983 claim against

                                  14   defendants Moore, Salgado, Franco, Peffley, Bass, and Jane Doe SBC for Fourth Amendment

                                  15   violations, and against defendants Moore, Salgado, Franco and Peffley for an Eighth Amendment

                                  16   violation. All other claims and defendants are dismissed.

                                  17          2.      The clerk shall issue a summons and the United States Marshal shall serve, without

                                  18   prepayment of fees, the summons, and a copy of the complaint, and a copy of this order upon the

                                  19   following defendants:

                                  20          - ISU lieutenant E. Moore (at Salinas Valley State Prison)
                                              - ISU officer R. Salgado (at Salinas Valley State Prison)
                                  21          - ISU officer A. Franco (at Salinas Valley State Prison)
                                              - ISU officer J. Peffley (at Salinas Valley State Prison)
                                  22          - Dr. Jeffrey H. Bass (at Natividad Medical Center)
                                  23          3.      In order to expedite the resolution of this case, the following briefing schedule for

                                  24   dispositive motions is set:

                                  25                  a.       No later than March 1, 2019, defendants must file and serve a motion for

                                  26   summary judgment or other dispositive motion. If defendants are of the opinion that this case cannot

                                  27   be resolved by summary judgment, defendants must so inform the court prior to the date the motion

                                  28   is due. If defendants file a motion for summary judgment, defendants must provide to plaintiff a
                                                                                          9
                                   1   new Rand notice regarding summary judgment procedures at the time they file such a motion.

                                   2   See Woods v. Carey, 684 F.3d 934, 939 (9th Cir. 2012).

                                   3                  b.      Plaintiff's opposition to the summary judgment or other dispositive motion

                                   4   must be filed with the court and served upon defendants no later than March 29, 2019. Plaintiff

                                   5   must bear in mind the notice and warning regarding summary judgment provided later in this order

                                   6   as he prepares his opposition to any motion for summary judgment.

                                   7                  c.      If defendants wish to file a reply brief, the reply brief must be filed and served

                                   8   no later than April 12, 2019.

                                   9          4.      Plaintiff is provided the following notices and warnings about the procedures for

                                  10   motions for summary judgment:

                                  11          The defendants may make a motion for summary judgment by which they seek to have your
                                  12          case dismissed. A motion for summary judgment under Rule 56 of the Federal Rules of
Northern District of California




                                              Civil Procedure will, if granted, end your case. . . . Rule 56 tells you what you must do in
 United States District Court




                                  13          order to oppose a motion for summary judgment. Generally, summary judgment must be
                                              granted when there is no genuine issue of material fact -- that is, if there is no real dispute
                                  14          about any fact that would affect the result of your case, the party who asked for summary
                                              judgment is entitled to judgment as a matter of law, which will end your case. When a party
                                  15
                                              you are suing makes a motion for summary judgment that is properly supported by
                                  16          declarations (or other sworn testimony), you cannot simply rely on what your complaint
                                              says. Instead, you must set out specific facts in declarations, depositions, answers to
                                  17          interrogatories, or authenticated documents, as provided in Rule 56(e), that contradict the
                                              facts shown in the defendants' declarations and documents and show that there is a genuine
                                  18          issue of material fact for trial. If you do not submit your own evidence in opposition,
                                              summary judgment, if appropriate, may be entered against you. If summary judgment is
                                  19
                                              granted, your case will be dismissed and there will be no trial. Rand v. Rowland, 154 F.3d
                                  20          952, 962-63 (9th Cir. 1998).

                                  21   If a defendant files a motion for summary judgment for failure to exhaust administrative remedies,

                                  22   he is seeking to have the case dismissed. As with other defense summary judgment motions, if a

                                  23   motion for summary judgment for failure to exhaust administrative remedies is granted, the

                                  24   plaintiff's case will be dismissed and there will be no trial.

                                  25          5.      All communications by plaintiff with the court must be served on a defendant's

                                  26   counsel by mailing a true copy of the document to defendant's counsel. The court may disregard

                                  27   any document which a party files but fails to send a copy of to his opponent. Until a defendant's

                                  28   counsel has been designated, plaintiff may mail a true copy of the document directly to defendant,

                                                                                          10
                                   1   but once a defendant is represented by counsel, all documents must be mailed to counsel rather than

                                   2   directly to that defendant.

                                   3          6.      Discovery may be taken in accordance with the Federal Rules of Civil Procedure.

                                   4   No further court order under Federal Rule of Civil Procedure 30(a)(2) or Local Rule 16 is required

                                   5   before the parties may conduct discovery.

                                   6          7.      Plaintiff is responsible for prosecuting this case. Plaintiff must promptly keep the

                                   7   court informed of any change of address and must comply with the court's orders in a timely fashion.

                                   8   Failure to do so may result in the dismissal of this action for failure to prosecute pursuant to Federal

                                   9   Rule of Civil Procedure 41(b). Plaintiff must file a notice of change of address in every pending

                                  10   case every time he is moved to a new facility.

                                  11          8.      Plaintiff is cautioned that he must include the case name and case number for this

                                  12   case on any document he submits to this court for consideration in this case.
Northern District of California
 United States District Court




                                  13          IT IS SO ORDERED.

                                  14   Dated: December 13, 2018

                                  15                                                     ______________________________________
                                                                                         SUSAN ILLSTON
                                  16                                                     United States District Judge
                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         11
